DETAILED ACTION
Claims 1-9 are pending in the application. 


Notice of Pre-AIA  or AIA  Status
2.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



3.  	Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (US 2015/0009401 A1).

     	As per claim 1, Lee discloses an optical member driving device (fig. 1, camera module), comprising: 
  	an optical member (fig. 1, lens part 50) with a lens body (figs. 1 and 2, holder member 30); 
  	a bottom board (figs. 1 and 2, PCB 10); 
   	a slider provided on a rear surface of the optical member and comprising a convex spherical surface (fig. 2, magnet 32, is located on rear surface of holder member 30 where lens part 50 is arranged, magnet 32 may be processed to have a curved surface, which is received by base 20 which comprises a convex part 23 and a concave part 24, see para 0040, 0041, and 0050-0052); and 
  	a receiving portion (fig. 2, base 20)  provided on a front surface of the bottom board (fig. 2, base 20 located on front surface of PCB 10) and receiving the slider (fig. 2, magnet 32) at least at three points (fig. 2, magnet 32 is received by protrusion 100, convex part 23, and concave part 24, once collapsed, see fig. 2 and its associated written description). 

    	As per claim 2, Lee further discloses the optical member driving device according to claim 1, wherein the receiving portion (fig. 2, base 20) comprises a concave spherical surface (fig. 2, concave part 24), and the convex spherical surface (fig. 2, convex part 23) is slidably held on the concave spherical surface (as can be seen in fig. 2, magnet 32 and base 20 collapses with convex part 23 and concave part 24). 

   	As per claim 3, Lee further discloses optical member driving device according to claim 2, wherein centers and radii of the convex spherical surface and the concave spherical surface are coincident (fig. 2, base 20, the center of convex part 23 and concave part 24 are center and coincident). 

   	As per claim 4, Lee further discloses optical member driving device according to claim 1, wherein the receiving portion comprises three convex portions, and the convex spherical surface is slidably held on the three convex portions (fig. 2, base 20, convex part 23 is located on both sides of base 20 and the protrusion 100 wherein magnet 32 is received). 

   	As per claim 5, Lee further discloses optical member driving device according to claim 3, wherein the three convex portion are located at apexes of a triangle containing the optical axis when viewed from an 1optical axis direction of the lens body (fig. 2, base 20, convex part 23 on both sides and protrusion 100 wherein magnet 32 is received, are located within the optical axis of holder member 30 where lens part 50 is situated). 

   	As per claim 6, Lee further discloses optical member driving device according to claim 1, further comprising a cover (fig. 1, shield 40) that covers the optical member and is combined with the bottom board (fig. 1, PCB 10, also see para 0036), wherein a coil is provided on one of an outer surface of the optical member and an inner surface of the cover (para 0032), and a magnet (fig. 1, magnet 32) opposed to the coil is provided on the other of the outer surface and the inner surface (para 0032). 

   	As per claim 7, Lee further discloses optical member driving device according to claim 6, wherein in the optical axis of the lens body, a position of the center of the convex spherical surface is the same as a position of the coil and the magnet (figs. 1 and 2, optical axis where lens part 50 is located is in the same position as PCB 10 and base 20 where magnet 32 and coil is located, see para 0031 and 0032). 

  	As per claim 8, Lee further discloses a camera device comprising the optical member driving device according to claim 1 (fig. 1, camera module (i.e. camera device), para 0029). 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.  	Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2015/0009401 A1) in view of Johnson et al (US 2020/0314338 A1). 

    	As per claim 9, An electronic apparatus comprising the camera device according to claim 8.

   	Lee fails to teach the limitations as recited above in claim . However, Johnson discloses a camera module wherein can be incorporated into an electronic device (Johnson, fig. 11, device 1100, imaging module 1143, see associated written description, also see para 0157). 

   	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Lee in view of Johnson, as a whole, by incorporating the device as disclosed by Johnson with the camera module as disclosed by Lee, because doing so would provide a more efficient way of capturing images with an electronic device, thus integrating multiple electronic features into one device. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H MOREHEAD III whose telephone number is (571)270-3845. The examiner can normally be reached M - F 0930-1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN H MOREHEAD III/Examiner, Art Unit 2697       

/LIN YE/Supervisory Patent Examiner, Art Unit 2697